Citation Nr: 0727406	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-34 830	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung cancer, 
claimed as due to tobacco use secondary to service-connected 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to automobile and adaptive equipment, or for 
adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDING OF FACT

On July 26, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2006).  The appellant, through his 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


